 

Case 8:20-bk-01383-CPM Doc BBied WECRR/24/20 Page 1 of 2
AUG 24 2020

CLERK, , US BANKRUPTCY COURT

MIDDLE DISTRICT OF FLORIDA
Tampa DIVISION

red dle Diyabiek of ~b. a AUG 24 2020

Clerk, U.S. Bankruptcy Court

. . ho
Tang O Q pod WN ° Middle District of Florida

Tampa Division
eg doe teeta ae eget font ty tye REOSS
“Ce PIC @
ee ya ey
sss A MY YP ga Mw te
srsiag v duo ( qqis3noay
PP roy ye ee roy "0 Jer TY yaiaaga WuNLae

ue IPAS Cen

E9¢b @93EN 2000 Odbe BTOed

YVE@TZUE
rt vzeseemrs
Ka ¢, IF eG 9

SEER)

oO
“I
w
oD
©
ou
oO
al
nn
+
A
on
oO
oO
5
oD
i
“I
oO
oO
o
Q
=
{ }
> a
i

 
